IN THE SUPREME COURT OF TEXAS




                                  Misc. Docket No.   13-91 6 1



                                 DENIAL OF REQUEST TO
                               TRANSFER CASE FROM THE
                           FOURTEENTH COURT OF APPEALS




       The Supreme Court denies the request to transfer the following case from the Fourteenth
Court of Appeals District, H ouston, Texas:


                                Case Number: 14-13-00694-CV
                                 First Bank v. DTSG LTD. Et Al




       ORDERED in Chambers,


                                                     With the Seal thereof affixed at the City
                                                     of Austin, this   �ay of November, 2013.


                                                  �h. t-t�;;£)"C
                                                     BLAKE HAWTHORNE, CLERK
                                                     THE SUPREME COURT OF TEXAS